Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 11/21/2019, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  Claims 11 and 14 depend from claim 9 but refer to the temporary identifier string of claim 10.  Claims 11 and 14 should depend from claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Badger (US 2016/0358392) in view of Girdhar (US 2020/0110870).
Regarding claim 1, Badger discloses A system, comprising a computer including a processor and a memory (system with computer including processor (3) and memory (5,7) in abstract, para 0013, fig 1), the memory storing instructions executable by the processor to (commands, routines, codes, instructions executed by the processor in fig 2, para 0013, 0030):
determine a validity of a user input by determining the user input (a) matches an identifier string and is valid or (b) does not match the identifier string and is invalid (determine if input code attempt on a door code panel/keypad is valid/correct or invalid/incorrect in para fig 2, step 203, para 0031-0032; the code is a password in para 0028 such as a four digit code/combination entered on a keypad in title, abstract, para 0002-0007, 0033-0041);
authorize access to a vehicle based on the user input being valid (unlock vehicle door if code valid/correct in fig 2 step 205, para 0031);
determine a number of invalid attempts based on the user input being invalid (determine number of invalid attempts in abstract, para 0005, 0032-0033, claim 1);
based on the number of invalid attempts being less than a lockout number (if number of invalid attempts has not crossed an attempts-threshold in fig 2 step 207 para 0032)  
then, upon determining the validity of a secondary user input, (a) authorize access to the vehicle based on the secondary user input being valid or (b) activate a lockout of the vehicle based on the secondary user input being invalid and the number of invalid attempts equaling a lockout number (return to receive a secondary (another) input code attempt on a door code panel/keypad in fig 2 step 201, par 0031-0032 and to unlock vehicle door if secondary user input is valid/correct in fig 2 step 205, para 0031-0032 and to lockout vehicle panel/keypad if number of invalid attempts crosses a threshold in fig 2 step 211, abstract, para 0005, 0032-0033)
Badger discloses to adjust (select) disable/(re-)enable of lockout/ignore input (abstract, para 0005, 0029, 0033, 0035-0041, claim 1).   The adjust/select may be provided by a master (authorized remote user) device such as a nomadic device, cell phone, mobile phone, smart phone, PDA or other wireless device (para 0016, 0026, 0036-0039).   This may effectively increase the threshold to avoid inadvertent lockout and/or decrease the threshold to avoid brute force code entry  (para 0028, 0041), but Badger does not expressly disclose to evaluate a risk level of the user input to adjust the lockout number and activate lockout based on the adjusted lockout number.
Girdhar discloses an analogous art access control system with input code lockout threshold (abstract). Risk assessment is used to adjust the lockout threshold (title, abstract).    Risk level may be assessed based on a plurality of characteristics of the sequence of failed login attempts to select a lockout policy including a lockout threshold (para  0004).  Using the determined risk level, the lockout threshold may be increased to improve user experience when risk is low and the lockout threshold may be decreased/reduced to prevent unapproved access by repeated guesses when risk is high (para 0026, 0028).  Examples of stored characteristics used to determine the risk level include offset error (closeness, similarity to valid or previously valid passcode in para 0043, 0058), entry speed (different amount of time for login attempts in para 0106), entry time (time of day in para 0037), location of the access (location in para 0038-0039) and ID/address/network of computing device used for access (para 0040-0042). 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Badger to evaluate a risk level of the user input to adjust the lockout number and activate lockout based on the adjusted lockout number in view of Girdhar disclosing assessing risk level of the user input and using the determined risk level to increase the lockout threshold to improve user experience when risk is low and to decrease/reduce the lockout threshold to prevent unapproved access by repeated guesses when risk is high.  The combination is further suggested by Badger disclosing to selectively disable lockout (effectively increase the threshold) to avoid inadvertent lockout and selectively (re)enable lockout to  (effectively decrease the threshold) to avoid brute force code entry.
Claim 15 is directed to the method of operation of the system of claim 1.  Badger discloses a method or process (title, para 0001,0030, fig 2) and Girdhar discloses methods (para 0004).  Therefore, claim 15 would have been obvious for the same reasons applied above to claim 1.
Regarding claims 2 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above  wherein the instructions further include instructions to decrease the lockout number based on the risk level being above a threshold in view of Girdhar disclosing the lockout threshold may be decreased/reduced to prevent unapproved access by repeated guesses when risk is high (para 0026, 0028).  Girdhar discloses any suitable range of values or numbers of risk levels such as low, medium and high (para 0036), where high is above a threshold of medium.
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the instructions further include instructions to increase the lockout number based on the risk level being below a threshold in view of Girdhar disclosing the lockout threshold may be increased to improve user experience when risk is low (para 0026, 0028).   Girdhar discloses any suitable range of values or numbers of risk levels such as low, medium and high (para 0036), where low is below a threshold of medium.
 Regarding clams 4 and 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the instructions further include instructions to determine the risk level based on comparing behavioral data from the user providing the invalid user input to stored behavioral data, behavioral data includes at least one of an offset error, an entry speed, an entry time, and a location of the vehicle in view Girdhar disclosing examples of stored characteristics used to determine the risk level including offset error (closeness, similarity to valid or previously valid passcode in para 0043, 0058), entry speed (different amount of time for login attempts in para 0106), entry time (time of day in para 0037), location of the access (location in para 0038-0039) and ID/address/network of computing device used for access (para 0040-0042).
Regarding claims 7 and 18, Badger discloses wherein the instructions further include instructions to output a message to a master device computer upon the number of invalid attempts equaling the lockout number (alert user by sending user notification when attempt threshold crossed in fig 2, step 213, para 0033-0034; the notification is a message sent via telematics to a registered/validated user device in abstract, para 0005, 0007, 0029; the remote device can be a nomadic device, mobile phone, cell phone, smart phone, PDA, or any other device having wireless remote network connectivity in para 0015-0022,0026; and the remote user device acts as a master device computer used to send a command to enable the keypad, command to disable the keypad, input the actual code or  an unlock command in para 0006. 0036-0040).  
Further regarding claims 7 and 18, the lockout number being the adjusted lockout number would have been obvious in view of Girdhar for the same reasons applied above to claim 1.
Regarding claim 8, Badger discloses wherein the instructions further include instructions to authorize access to the vehicle based on a message from a master device (the remote device can be a nomadic device, mobile phone, cell phone, smart phone, PDA, or any other device having wireless remote network connectivity in para 0015-0022,0026; and the remote user device acts as a master used to send a command to enable the keypad, command to disable the keypad, input the actual code or  an unlock command in para 0006. 0036-0040; sending the access code or unlock command authorizes access).
Regarding claim 9, Badger discloses wherein the instructions further include instructions to deactivate the lockout based on a message from a master device (the remote device can be a nomadic device, mobile phone, cell phone, smart phone, PDA, or any other device having wireless remote network connectivity in para 0015-0022,0026; and the remote user device acts as a master used to send a command to enable the keypad, command to disable the keypad, input the actual code or  an unlock command in para 0006, 0029, 0036-0040; the enable keypad command disables lockout of the keypad/panel).

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badger (US 2016/0358392) in view of Girdhar (US 2020/0110870) as applied above and further in view of Greenspan (US 2018/0124033) and/or Pavlou (US 2019/0236249).
Regarding claims 5-6 and 19-20, the combination applied above does not expressly disclose machine learning program.
Greenspan discloses an analogous art password authentication system  (title, abstract) with a risk evaluator using a variety of mechanism including, for example, machine learning in para (0019, 0026, 0043).  Machine learning techniques or algorithms allow the computer system to learn or infer information from a dataset without being explicitly programmed to identify that particular information (para 0019).  The risk analysis may include similarity or string distance one or more pattern sequences from the passwords (para 0025-0026) corresponding to offset error.
Pavlou discloses an analogous art password authentication system risk level derived from a machine learning model trained with a behavior pattern (title, abstract).  Risk analysis can be applied to observation data including number of recently failed authorization attempts to protect security (abstract, para 0003-0004, 0031) and the analysis can use machine learning algorithms and/or models to process behavior data/patterns (abstract, para 0003, 0019-0020, 0025, 0028-0030, 0038, 0040, 0059, 0063).   This allows use of well-known learning models (para 0028).
Regarding claims 5 and 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein evaluating the risk level includes obtaining the risk level as output from a machine learning program in view of Greenspan disclosing risk level from machine learning techniques or algorithms that allow the computer system to learn or infer information from a dataset without being explicitly programmed to identify that particular information and/or in view of Pavlou disclosing risk level from machine learning models and/or algorithms that allow use of well-known machine learning models to process behavior data/patterns to protect security.
Regarding claims 6 and 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein behavioral data from the user providing the invalid user input and the stored behavioral data are input into the machine learning program, behavioral data includes at least one of an offset error, an entry speed, an entry time, and a location of the vehicle in view of Girdhar disclosing examples of stored characteristics used to determine the risk level including offset error (closeness, similarity to valid or previously valid passcode in para 0043, 0058), entry speed (different amount of time for login attempts in para 0106), entry time (time of day in para 0037), location of the access (location in para 0038-0039) and ID/address/network of computing device used for access (para 0040-0042).  Further, Greenspan discloses machine learning risk analysis may include similarity or string distance one or more pattern sequences from the passwords (para 0025-0026) corresponding to offset error and/or Pavlou includes machine learning with risk analysis on behavior characteristics including speed, finger placement and force associated with keyboard typing, time of the interaction, location  of the interaction and other observation data (para 0060).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Badger (US 2016/0358392) in view of Girdhar (US 2020/0110870) as applied above and further in view Pavlou (US 2019/0236249).
Regarding claims 4 and 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein, behavioral data includes at least one of an entry speed in view of Pavlou disclosing risk analysis on behavior characteristics including speed, finger placement and force associated with keyboard typing, time of the interaction, location  of the interaction and other observation data (para 0060).  Typing speed is one of a number of observation data examples disclosed in Pavlou as obvious behavior data for risk analysis.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Badger (US 2016/0358392) in view of Girdhar (US 2020/0110870) as applied above and further in view of Peplin (US 2015/0294518).
Regarding claim 10, Badger discloses the remote device can be a nomadic device, mobile phone, cell phone, smart phone, PDA, or any other device having wireless remote network connectivity in para 0015-0022,0026; and the remote user device acts as a master used to send a command to enable the keypad, command to disable the keypad, input the actual code or  an unlock command in para 0006. 0036-0040; sending the access code or unlock command authorizes access.  Badger includes vehicle receiving communication from a server (para 0026, 0033, 0036) including input of a device or user ID in para 0036, but does not expressly disclose receiving a temporary identifier string from a server.
Peplin discloses an analogous art vehicle entry system that may be remotely programmed (title, abstract).   The vehicle  100 is programmed by receiving information such as updated keyless entry codes from server 110 (figs 1,4, para 0090-0012, 0017-0022, 0035).  The vehicle includes instructions to receive and store updated keyless entry code (fig 4, steps 410,415, para 0026-0027). The user input may associate various restrictions with the updated keyless entry code, examples of restrictions may include access restrictions and timing restrictions such as particular times, for a particular length of time, or both (para 0013) to permit the owner to generate temporary keyless entry codes to allow the owner to rent the vehicle 100 to others on a short-term basis and/or allow employees to temporarily use work vehicles at designated times (para 0007, 0023).  
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the instructions further include instructions to receive a temporary identifier string from a server, wherein the server is programmed to generate the temporary identifier string and transmit the temporary identifier string to the computer in view of Peplin disclosing programming a vehicle with temporary (time restricted) keyless entry codes received from a server to allow the owner to rent the vehicle to others on a short-term basis and/or allow employees to temporarily use work vehicles at designated times.

Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the instructions further include instructions to, upon activation of the temporary identifier string, authorize access to the vehicle based on the user input matching the temporary identifier string in view of Peplin disclosing provide access to the vehicle if a keyless entry code entered on a keypad equals the updated keyless entry code (fig 4 steps 425,430, para 0028-0030); and the updated keyless entry code activation includes timing restrictions such as particular times, for a particular length of time, or both (para 0013) to permit the owner to generate temporary keyless entry codes to allow the owner to rent the vehicle 100 to others on a short-term basis and/or allow employees to temporarily use work vehicles at designated times (para 0023).  
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the instructions further include instructions to activate the temporary identifier string based on a message from a master device in view of Peplin disclosing the server generating command in accordance with user input from a user device 140 such as a mobile device, cell phone, tablet computer, laptop computer, fob, PC, Laptop, Notebook, WiFi connected phone or other wireless device acting as a master device to permit the user to selectively allow and restrict access  (fig 1, para 0011-0013, 0017, 0019-0023) similar to Badger disclosing a remote device such as a nomadic device, mobile phone, cell phone, smart phone, PDA, or any other device having wireless remote network connectivity (para 0015-0022,0026); and the remote user device acts as a master used to send a command to enable the keypad, command to disable the keypad, input the actual code or  an unlock command (para 0006. 0036-0040).
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the instructions further include instructions to activate the temporary identifier string for a time period in view of Peplin disclosing entry codes activated for particular times and particular lengths of time to restrict access to allow the owner to rent the vehicle 100 to others on a short-term basis and/or allow employees to temporarily use work vehicles at designated times (para 0007, 0013, 0021-0023).  
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the instructions further include instructions to, upon activation of the temporary identifier string, deactivate the lockout based on the user input matching the temporary identifier string in view of Peplin disclosing provide access to the vehicle if a keyless entry code entered on a keypad equals the updated keyless entry code (fig 4 steps 425,430, para 0028-0030); and the updated keyless entry code activation includes timing restrictions such as particular times, for a particular length of time, or both (para 0013) to permit the owner to generate temporary keyless entry codes to allow the owner to rent the vehicle 100 to others on a short-term basis and/or allow employees to temporarily use work vehicles at designated times (para 0023) and in view of Badger disclosing deactivating lockout (the remote device can be a nomadic device, mobile phone, cell phone, smart phone, PDA, or any other device having wireless remote network connectivity in para 0015-0022,0026; and the remote user device acts as a master used to send a command to enable the keypad, command to disable the keypad, input the actual code or  an unlock command in para 0006, 0029, 0036-0040; the enable keypad command disables lockout of the keypad/panel).  Peplin discloses that the user remotely programs the vehicle including revoke command to activate lockout (prevent further use) and update command to add codes that deactivate lockout (allow access) (para 0010, 0013, 0018, 0021-0023) corresponding to Badger disclosing remote enable/disable of lockout providing the authorized remote user the ability to allow or deny access (para 0036-0041). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durinovi-Johri (US 5495235), Murphree (US 5613388), Funakoshi (US 5861816), Ashok (US 2006/0041756), Kelley (US 2007/0200671), Kirsch (US 2013/0205136), Sama (US 2014/0208386), Roth (US 2017/0244694) and Williams (US 2019/0132323) disclose access control with lockout.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/25/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683